Citation Nr: 0637662	
Decision Date: 12/04/06    Archive Date: 12/12/06

DOCKET NO.  02-01 977A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a compensable rating for residuals of a 
fracture of the sacrum.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1968 to April 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) that denied the 
veteran's claim for a compensable rating for his service-
connected residuals of a fracture of the sacram.  In March 
2003, the veteran testified before the Board at a hearing 
that was held at the RO.  In March 2004 and March 2006, the 
Board remanded the claim for additional development.  In 
September 2006, the veteran again testified before the RO at 
a hearing that was held via videoconference from the RO.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  


REMAND

Although the Board regrets the further delay, additional 
development is necessary prior to final disposition of the 
claim.

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion when it is deemed 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4) (2006).  See also 
Robinette v. Brown, 8 Vet. App. 69, 76 (1995).  The veteran 
underwent VA examination in June 2001.  At that time, the 
examiner noted that following service the veteran had injured 
his back on three occasions, leading to two surgeries 
involving fusion of the L4-5 to the sacram.  After examining 
the veteran, the examiner determined that the residuals of 
the veteran's in-service sacral fracture were not the major 
contributor to the veteran's current back problems.  However, 
the examiner noted that the veteran did have lower sacral 
pain related to the sacral fracture that had remained in a 
chronic fashion.  The examiner did not, however, comment as 
to the degree of current disability related to the residuals 
of the sacral fracture.  Because the degree of disability 
related specifically to the in-service sacral fracture is 
unclear, the Board finds that an a remand is necessary for an 
additional examination and opinion as to that question.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the veteran for an 
orthopedic examination for the purpose 
of ascertaining the degree of 
disability related to his service-
connected residuals of a sacral 
fracture.  The claims folder should be 
made available to the examiner for 
review in conjunction with the 
examination.  The examiner's report 
should set forth all current 
complaints, findings and diagnoses.  
The examiner should make findings 
regarding the veteran's overall level 
of disability related to his back, and 
then specifically comment as to the 
degree of disability related solely to 
the service-connected injury.  If 
possible, the examiner should determine 
the degree of limitation of motion 
related to the residuals of sacral 
fracture.  The report should also 
discuss the presence of manifestations 
of pain as well as functional 
impairment related to the residuals of 
the sacral fracture.  The rationale for 
all opinions must be provided.  

2.  Then, after ensuring any other 
necessary development has been 
completed, readjudicate the claim for a 
compensable rating for the residuals of 
a sacral fracture.  If further action 
remains adverse to the veteran, provide 
the veteran and his representative with 
a supplemental statement of the case 
and allow the veteran an appropriate 
opportunity to respond.  Thereafter, 
the case should be returned to this 
Board for appellate disposition.  The 
Board intimates no opinion as to the 
ultimate outcome of this case.

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).






_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


